I desire to specially concur in the clear and lucid opinion of Mr. Justice Hefner. This opinion is ported by former decisions of this court.
In Re initiative Petition No. 23, 35 Okla. 49, 127 P. 862, this court said:
"These petitions, therefore, and the signatures thereto, are presumed to be valid, and the presumption obtains on the filing of the objections in the office of the Secretary of State that those who have signed them are legal voters of the state of Oklahoma, and this is the one provision that is the sine qua non, the substantial material element necessary in every case to constitute a valid signature, and the burden of proof to overcome this presumption should be and is, in every instance, upon the protestant, and, in the absence of any evidence of fraud, forgery, or other improper or wrongful conduct in securing the signers to the petition sufficient to throw discredit upon the entire petition or upon a sufficient number, the same, in keeping with the presumption above noted, will be held valid. We do not mean to hold that the circulator's affidavit can be dispensed with, but that technical defects therein will not destroy the petition. Nor is the conclusion to which we have here come wanting in sanction in the statute, Section 3694, Comp. Laws 1909, contained in the act along with the other provisions of this law, provided as follows:"
The protest, in my judgment, is insufficient in that it fails to state facts sufficient to state a cause of action, and in the absence of any evidence on the part of the protestant that there is a probability of the initiative petition being insufficient. Not a line of evidence is offered to support the allegations in the application for an injunction, and in the face of the fact that this court has held that initiative petitions on their face, in the absence of proof, is presumptively established. This court is asked to overcome this presumption without a line of evidence and to issue an injunction that has for its purpose interference with an election.
In the case of Cress v. Estes et al., 43 Okla. 213,142 P. 411, this court in the second paragraph of the syllabus stated:
"The power to propose and adopt a proposition of any nature and to amend their Constitution is vested in the people of the state, and in the exercise of such power they constitute the legislative branch of the government and are not subject to interference or control by the judiciary."
Time and again the Supreme Court of Oklahoma has held that the court has no *Page 207 
power to interfere with the holding of an election.